       Case 2:20-cr-00044-SPL Document 30 Filed 11/20/20 Page 1 of 2



 1
 2
 3
 4
 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                                 FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                             No. CR 20-00044-01-PHX-SPL
 9
                           Plaintiff,
10                                                                    ORDER
              vs.
11
12   Clinton Mark Lewis,
13                         Defendant.
14
15          The parties have submitted a joint motion for discovery of various items within the
16   possession of the Probation Office, District of Arizona. After discussion in open court at the
17   Status Conference on Monday, November 16, 2020, and the parties representing they would
18   confer about this Order, and consistent with the Guide to Judiciary Policy, Volume 20,
19   Chapter 8, and GOOD CAUSE APPEARING,
20          IT IS HEREBY ORDERED that the records in the Probation Office, District of
21   Arizona’s, possession relating to the parties’ request in this case be GRANTED.
22   Specifically, the Probation Office, District of Arizona, shall hereby produce the following
23   items to the United States Attorney’s Office:
24          1. The Polygraph Examination Report related to the polygraph examination done on
25             December 19, 2018, to include the name and contact information of the
26             polygrapher.
27          2. Notes of any third party’s report relating to Lewis’ contact with a minor, and Lewis
28             having possession of a smart phone and/or other internet capable devices,



                                                  1
     Case 2:20-cr-00044-SPL Document 30 Filed 11/20/20 Page 2 of 2




 1         including any recordings, received by the Probation Office on January 14, 2019,
 2         and January 15, 2019.
 3      3. Notes by any probation officer relating to the search and statements at the time of
 4         the search by the Probation Office at Lewis’ residence on January 18, 2019,
 5         including: (a) statements made by Lewis; (b) statements made by witnesses; and
 6         (c) any notes related to the details of the search.
 7      4. The (probation) warrant from February 18, 2019, and notes surrounding its
 8         issuance and circumstances surrounding Lewis’ failure to appear.
 9      5. Any and all notes between January 18, 2019, through April 2, 2019, of
10         communications between the Probation Office and FBI personnel related to the
11         devices seized on January 18, 2019, to include the use, ownership, or association
12         with any of the devices seized.
13      6. A copy of the Order of Protection in Case No. CC-2019-240144000, Desert Ridge
14         Justice Court (Arizona), signed on or about November 25, 2019, and notes from
15         December 10, 2019, reflecting discussion between the probation officer and the
16         individual L.L.
17         Date this ____ day of ___________________, 2020.
18
19
20
21
22
23
24
25
26
27
28



                                              2
